Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The applicant added new claims by amending the dependencies of previous non-elected claims. 
The claims could be restricted by the restriction under original presentation.
However, with a courtesy for a compact prosecution, the examiner examined all the newly added claims.  
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 9, 12-13 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ramos et al. (US 20060157239 hereinafter Ramos) and in further view of Varadrajan (US 20110096624 hereinafter Varadrajan).
As to claim 9, Ramos teaches a wellbore sensing system (abstract), comprising: 

at least one sensor material (636 PZT element and electrodes 628, 630, 632 and 634 [0086]) surrounding the plurality fiber Bragg gratings (FIG. 22); and 
an analysis module (acquisition unit 44 in FIG. 1 or FIG.2, notes that FIG. 1 or FIG. 2 are alternative entire logging systems which are supposed to be combined with various fiber optic tools including tools shown in FIG. 22) operatively coupled to an end of the at least one optical fiber ([0039]), the analysis module configured to sense and analyze variations in light reflected from the at least one fiber Bragg grating ([0039] and [0045]). 
However, Ramos does not explicitly disclose at least one sensor material directly contacting and surrounding the at least one fiber Bragg grating of the plurality of fiber Bragg gratings. 
Varadrajan teaches at least one sensor material directly contacting and surrounding the at least one fiber Bragg grating of the plurality of fiber Bragg gratings ([0012] and [0016]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Ramos by having at least one sensor material directly contacting and surrounding the at least one fiber Bragg grating of the plurality of fiber Bragg gratings for the benefit including amplifying the detection signal.
As to claim 12, Ramos when modified by Varadrajan teaches the system of claim 9. 
Ramos further teaches the at least one sensor material comprises a plurality of sensor materials, each sensor material of the plurality of sensor materials surrounding a fiber Bragg grating of the plurality of fiber Bragg gratings (22, 26 and 28 in FIG. 1 or FIG. 2 and [0032], FIG. 1 or 2 is a generic alternative logging system which used in combination with specific fiber optic sensors including FIG. 22 OR 628, 630, 632 and 634 in FIG. 22). 
As to claim 13, Ramos when modified by Varadrajan teaches the system of claim 9. 
Ramos further teaches: the at least one sensor material comprises a plurality of sensor materials; and each fiber Bragg grating of the plurality of fiber Bragg gratings is surrounded by a sensor material of the plurality of sensor material (FIG. 22).
As to claim 21, Ramos when modified by Varadrajan teaches the system of claim 9. 
Ramos further teaches the analysis module comprises a light wavelength sensor coupled to the end of the at least one optical fiber and configured to sense a wavelength of light reflected from the at least one fiber Bragg grating ([0052]).
As to claim 22, Ramos when modified by Varadrajan teaches the system of claim 9. 
Ramos further teaches the at least one sensor material comprises a material selected to react with a reactive chemical ([0059]). 
As to claim 23, Ramos when modified by Varadrajan teaches the system of claim 22. 
Ramos further teaches the reactive chemical comprises hydrogen sulfide ([0059]). 
As to claim 24, Ramos when modified by Varadrajan teaches the system of claim 22. 
Ramos further teaches the material selected to react with the reactive chemical comprises a zinc oxide ([0059] Hydrogen sulfide react with zinc oxide).
Claims 14, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ramos and in further view of Varadrajan and Wong et al.  (US4155262 hereinafter Wong). 
As to claim 14, Ramos when modified by Varadrajan teaches the system of claim 9. 
However, Ramos does not explicitly disclose at least one sensor material comprises a metallic oxide.
Wong teaches at least one sensor material comprises a metallic oxide.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Ramos by having at least one sensor material comprising a metallic oxide for the benefit including surge protection and optimized to be resist harsh underground environment.
As to claim 25, Ramos when modified by Varadrajan teaches the system of claim 9. 
While Ramos does not explicitly disclose the at least one sensor material comprises a pre-stressed corrodible material Ramos teaches use of pressure sensor for the logging tool ([0032]).
Wong teaches pressure sensor material comprising a pre-stressed corrodible material (col. 1 lines 8-12). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to having the pressure sensor of Ramos comprising pre-stressed corrodible material for the benefit including to be robust under harsh underground environment.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ramos and in further view of Varadrajan and Saxena et al. (US 20070156212 hereinafter Saxena). 
As to claim 26, Ramos when modified by Varadrajan teaches the system of claim 9. 
Ramos does not explicitly disclose the plurality of fiber Bragg gratings are spaced along the length of the at least one optical fiber at intervals of at least about 5 mm.
Saxena teaches the plurality of fiber Bragg gratings are spaced along the length of the at least one optical fiber at intervals of at least about 5 mm ([0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Ramos by having the plurality of fiber Bragg gratings are spaced along the length of the at least one optical fiber at intervals of at least about 5 mm for the benefit including optimizing resolution of the FBG measurement based on the necessities of the operator. 
Citation of Relevant Prior Art

Xia (US 20130084037) teaches general status of art regarding FBG enclosed by sensing material used for cladding such as U.S.  Pat.  No. 7,489,835, U.S.  Patent No. 7,400,789 and U.S.  Pat.  No. 7,489,835 fiber Bragg gratings, integrated with a gas sensitive sensing material layer, have shown measurable wavelength shifts induced by fiber cladding refractive index variation of the sensing layer that interacts with gas molecular ([0006]) and also Xia’s own FBG surrounded by sensing matrix ([0045] and FIGS. 2-4). 
	van Neer et al. (US 20180328802) teaches FBG sensor 3a, b being enclosed by the sensing material 4a,b ([0023] and FIGS. 2-4). 
BOERSMA et al. (US 20170138862) teaches art known gas sensor using FBG enclosed by sensing material ([0008]). 
Com-Nougue et al. (US 5321778) teaches a prestressed fiber-optic sensor of two superposed metal strips (2, 3) sheathing an optical fiber (abstract). 
Response to the argument
Explanation on Restriction 
The applicant request has been positively considered and newly added claims has been examined. 
Respond to the argument on the Drawing objection
Based upon the applicant’ explanation, the objection has been withdrawn.  
Respond to the argument on the 102 Rejection
As to the claim 9, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As to the claim 12, the claim is claiming “at least one sensor material comprises a plurality of sensor materials, each sensor material of the plurality of sensor materials surrounding a fiber Bragg grating of the plurality of fiber Bragg gratings.”. 
There is no requirement as asserted in the argument of those all plurality of sensor materials should be in contact and surround the FBG. 
The claim 9, which is claim 12 is depending on, merely claims “at least one sensor material directly contacting and surrounding the at least one fiber Bragg grating”, which could be understood that only one of senor material among the plurality of FBG could be in touch and surround the FBG. 
The claim 12 is not particularly exempt above explained broadest reasonable understandings of the claim. 

Therefore the rejection is proper and thus maintained. 
Respond to the argument on the 103 Rejection
As to the claim 14, Applicant’s argues based upon its dependency on the claim 9 and additional reference Wong does not cure the deficiency. However, with the reason provided above for the claim 9, the argument is moot. 
 Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
As to claim 10, none of the prior art alone or in combination disclose or teach of at least one reference optical fiber comprising a plurality of fiber Bragg gratings along a length thereof, the at least one reference optical fiber comprising an inert material disposed around the plurality of fiber Bragg gratings along with other limitation in the claim.
Claim 11 is indicated as allowable due to their dependencies only. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8:00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.


/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886